Opinion by
Tilson, J.
From the record it was found that certain of the hats in question are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith the hats imported and withdrawn for consumption prior to the effective date of said trade agreement were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5), and those imported or *307withdrawn for consumption subsequent to said date were held dutiable at 12)4 percent under paragraph 1604 (b) (5) and the Netherlands Trade Agreement (T. D. 48075), as claimed.